DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strnad (2019/0075710).

Regarding claims 1, 11 and 18, Strnad discloses a trench detection system for an agricultural implement, comprising:
A plurality of row units configured to form a trench in soil, to deposit an agricultural product in the trench, and to at least partially close the trench after deposition of the agricultural product, each row unit comprising:
A residue management system (274) configured to conform soil
An opening system (220) behind the residue management system, wherein the opening system is configured to forma a trench in the soil
A closing system/press wheel (254) behind the opening system, wherein the closing system is configured to at least partially close the trench after deposition of an agricultural product in the trench
A tactile probe assembly (720,801) behind the press wheel (254) (Figure 32A) that, in operation, contacts the soil after closure of the trench and generates a signal indicative of a depth of a surface of the soil at the trench (pgph 0110, 0059 lines 7-15 (pressure is “indicative” of depth))
A controller that receives the signals from the sensor assemblies and displays in a vehicle cab a user-detectable indication of a depth of a surface of the soil at the trench (pgph 0110, 0059 lines 7-15 (pressure is “indicative” of depth)))


Regarding claim 3, Strnad discloses that the quality of the closure comprises a depth of soil below a reference, indicative of unacceptable closure of the trench (pgph 0073).

Regarding claims 4 and 5, the row unit comprises a single stage closing system (254) that contacts the soil to displace soil to close the trench.

Regarding claims 6 and 12, Strnad discloses that the closing system comprises a pair of closing disks (254) followed by a press wheel (264).

Regarding claim 7, Strnad discloses a controller that receives the signal and performs a control and/or reporting operation based upon the signal (pgph 0052).

Regarding claim 8, the controller comprises a user interface (300) in a vehicle cab that produces a user detectable indication of the quality of the closure.

Regarding claim 9, the control operation comprises a command from the controller to alter operation of the implement or of a vehicle towing the implement in response to the quality of the closure (pgph 0052).

Regarding claim 10, Strnad discloses a plurality of similar row units, each row unit comprising a respective tactile probe assembly to detect a quality of closure of respective trenches formed by each row unit.

Regarding claim 13, in response to receiving a signal indicative of an unacceptable quality of closure from the tactile probe assembly, the controller is configured to output a signal to adjust a pressure applied by the pair of closing discs to the soil (pgph 0070).

Regarding claim 14, in response to receiving a signal indicative of an unacceptable quality of closure from the tactile probe assembly, the controller is configured to adjust a pressure applied by the press wheel to the soil (Pgph 0072).

Regarding claim 15, the tactile probe assembly is configured to detect and communicate the quality of the closure periodically as the agricultural implement travels over the soil.

Regarding claim 16, the user detectable indication of the quality of one or more of the closures comprises an alert on a display (300), a map of a field representative of the trenches formed by the plurality of row units or a combination thereof.

Regarding claim 17, the quality of closure is a function of a depth of a middle of the trench compared of a depth of a side of the trench.

Regarding claim 19, the control operation comprises an adjustment to the residue management system, the opening system, the closing system or a combination thereof.

Regarding claim 20, the closing system comprises a pair of closing disks, and the adjustment to the closing system comprises decreasing a gap between the closing disks (pgph 0071, Figure 24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strnad (2019/0075710) as applied to claim 1 above and further in view of Gervais et al. (2016/0165789).

While Strnad discloses the invention as described above, it fails to specifically disclose that the tactile probe assembly could include a wheel that rolls on the soil and a sensor that detects movement of the wheel due to variations in the quality of the closure.  Like Strnad, Gervais also disclose a sensor system and controller for an agricultural machine.  Unlike Strnad, Gervais discloses that it is known in the art to use multiple sensors in a sensor system, including a sensor on the packer/press wheel to provide additional information to the controller regarding soil conditions (pgph 0046).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a press/packer wheel sensor in the sensor/control system of Strnad as taught by Gervais to provide more information to the controller for a more accurate controller response as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.  Applicant argues that Strnad fails to disclose a tactile probe assembly for measuring the depth of the surface of the soil at the trench.  The examiner disagrees.  First, with regards to Strnad Figure 32A-34, a tactile sensor system (741, 800) is disclosed that engages the ground and determines the depth of the bottom of the trench compared to the soil behind the pressing action of the press wheel.  Further, Strnad discloses that the pressure sensor wire is capable of generating a signal “indicative” of the depth of the soil at the trench.  Strnad discloses that the amount of soil in the trench indicates the depth since increased amounts of soil directly relate to higher pressure on the sensor (pgph 0059).  Further structure is needed to read over the sensor system of Strnad.  Applicant further argues that the sensor of Strnad is not located behind the closing system/press wheel.  As seen in Figures 32A-34, the sensor 720 and the rearmost portion of sensor 801 are located rearward of the central axis of the press wheel,  Further structure regarding the location of the sensor with respect to the closing system/press wheel is required to read over the Strand reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671